Citation Nr: 1000142	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-132 43A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic asbestos-
related pulmonary condition, to include asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from 
November 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The Veteran appeared at a Videoconference Hearing before the 
undersigned Acting Veterans Law Judge in October 2009.  A 
transcript is associated with the claims file.  


FINDING OF FACT

The competent medical evidence of record fails to diagnose 
asbestosis or an asbestos-related pulmonary disability; 
moreover, while the symptoms of breathing restriction and 
calcified granuloma are present, the Veteran has been 
clinically found to not have a chronic underlying pulmonary 
disability due to these symptoms.  


CONCLUSION OF LAW

Service connection for chronic asbestos-related pulmonary 
condition, to include asbestosis, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  The 
VCAA provisions include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the Veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

In March and May 2006 VCAA letters to the Veteran, he was 
informed about the information and evidence not of record 
that is necessary to substantiate his service connection 
claim, the information and evidence that VA will seek to 
provide, and the information and evidence the claimant is 
expected to provide.  In addition, the letters provided the 
Veteran notice regarding the evidence and information needed 
to establish a disability rating and effective dates.     

Also, the Veteran is represented by the Disabled American 
Veterans (DAV), and that organization is presumed to have 
knowledge of what is necessary to substantiate a claim for 
service connection.  Neither the Veteran nor his 
representative have pled prejudicial error with respect to 
the content or timing of VCAA notice.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examinations, the Board finds that the Veteran was 
provided a thorough VA examination addressing the claimed 
current pulmonary condition.  See 38 C.F.R. §§ 3.326, 3.327 
(2009); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  The examination report is well-rationalized, and it 
addresses the contended development of asbestosis or an 
asbestos-related pulmonary disorder, and includes an opinion 
as to what, if any, pulmonary conditions are present in the 
Veteran.  As this examination failed to diagnosis current 
asbestosis or an asbestos-related pulmonary disorder, and 
indeed failed to note a chronic pulmonary condition, there is 
no duty to provide another examination or medical opinion 
with regard to the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).   

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The Veteran contends that he currently experiences 
asbestosis, or another asbestos-related lung disorder due to 
his service as a machinist mate in the U.S. Navy.  The 
Veteran does not allege he had respiratory difficulties in 
service; rather, he maintains that exposure to asbestos in 
the boiler rooms of ships caused him to develop a chronic 
lung condition many years after service separation.  

The Veteran's service treatment records do not indicate any 
complaint, treatment, or diagnosis of any respiratory 
problems.  Prior to entry into active duty, the Veteran 
reported experiencing childhood asthma; however, he had not 
had an attack of the disorder since age 11.  During the 
Veteran's separation examination, he was found to have 
clinically normal lungs and chest.  Despite this lack of in-
service symptoms, the Veteran most definitely did serve in an 
area which would expose him to asbestos.  Indeed, the 
Veteran's service in the rate of a machinist mate fireman, 
with duty in the engineering spaces of naval ships during the 
1960s, is certainly a duty which would include some 
occupational exposure to asbestos in the boilers and other 
engine components of the ship's power plant.  As this is the 
case, the Board concedes exposure to asbestos, and will focus 
its attention on whether there is a current disability 
present that can be associated with this exposure to 
asbestos.  

Regarding a current disability, the Board notes that Veteran 
first reported having problems with his breathing over thirty 
years after his separation from naval service.  According to 
testimony given before the undersigned, the Veteran filed his 
claim in 2006 after noting that he didn't have as much 
"wind" as he used to.  The Veteran stated that he is 
sometimes required to perform breathalyzer analysis at work, 
and that it takes him several times to blow enough air into 
the device before a valid score can be recorded.  

The Veteran was denied service connection for asbestosis 
within a January 2007 rating decision due to an absence of 
evidence of a current pulmonary disability.  At that time, 
the Veteran had not yet been given an examination, and the RO 
scheduled a comprehensive examination once it discovered that 
the initial denial was based on incomplete evidentiary 
development.  This examination was afforded him in September 
2008, and the associated report noted no abnormal respiratory 
findings.  Asbestosis, pleura plaques, and fibrosis were 
ruled out after radiographic imaging was conducted, and there 
were no conditions present which could be associated with 
pulmonary restrictive disease.  A small calcified nodule in 
the left lower lobe of the lung was identified, with the 
radiology impression being a likely calcified granuloma.  A 
follow-up was recommended within six months to a year; 
however, it was mentioned that the etiology of the granuloma 
was unknown, and the lungs were found to be clear with no 
abnormal respiratory findings being present.  Regarding 
asbestos exposure and the onset of an asbestos-related 
pulmonary condition, the examiner concluded that "it is less 
likely as not that the Veteran has asbestosis."  Moreover, 
the examiner went on to state that there were no significant 
occupational effects associated with the claimed condition.  

Following this examination, the Veteran did have a pulmonary 
diagnostic study conducted in October 2008.  The results of 
this examination were rather inconclusive; however, the 
treating physician did note that there was some evidence of 
restriction (i.e. breathing difficulty).  While there was 
some noted restriction, the examiner stated that it was less 
likely due to asbestosis, as a normal Diffusion Capacity of 
the Lung for Carbon Monoxide (DLCO) score was present.  While 
he could not confirm the assessment without further testing, 
this pulmonary physician stated that obesity would be a 
possible explanation for the restriction in breathing 
associated with a normal DLCO finding.  

The Board must conclude that the Veteran does not have a 
current diagnosis of asbestosis or an asbestos-related lung 
disability.  There is some restriction in his breathing that 
has been noted clinically, and this is consistent with the 
Veteran's reports of feeling "winded" during his work-
related breathalyzer testing.  Being "winded" or feeling 
out of breath is something that the Veteran, as a layperson, 
is competent to attest to, and there is no doubt that there 
is some noticeable labor involved in his breathing given his 
complaint.  See Espiritu, supra.  Feeling out of breath is, 
however, analogous to feeling pain or discomfort.  That is, 
such a feeling is merely a noticeable symptom that, without 
an underlying disability, is not something for which service 
connection can be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Regarding the granuloma, while 
such a finding is not noticeable by a layperson, the medical 
opinion of record noted this symptom and went on to conclude 
that no abnormal respiratory findings were present as a 
result of this (or of any other symptom).  

The medical evidence of record shows that the Veteran is 
restricted in his breathing, and that there is a possible 
calcified granuloma of unknown etiology that is not 
productive of impairment in lung function.  The Veteran has 
been specifically found to not exhibit asbestosis or an 
asbestos-related lung disability (e.g. fibrosis, pleura 
plaque), and he has been clinically assessed as having no 
abnormal respiratory findings.  Thus, regarding the claimed 
condition, the Board must conclude that there is no current 
disability present for which service connection can be 
granted.  Indeed, in any claim for service connection, under 
any theory of entitlement, it is first and foremost a 
requirement that the claimed condition be currently present.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The only support for the claim comes in the form of the 
Veteran's own lay contentions.  While he is competent to 
report feeling "winded," he has not shown that he has the 
requisite medical credentials necessary to make a diagnosis 
of a chronic lung condition related to his exposure to 
asbestos in the U.S. Navy.  See Espiritu, supra.  That is, 
making a diagnosis of an asbestos-related pulmonary disorder 
is something that the Veteran, as a lay person, is not 
competent to address.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  While there is evidence of 
respiratory restriction (the Veteran feeling "winded") and 
of a possible calcified granuloma, these symptoms have not 
been found to be productive of a chronic respiratory 
disability at all, and have been specifically found to not be 
related to asbestos exposure.  Thus, the Board must conclude 
that the claimed condition is not currently present, and 
service connection must be denied. 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  




ORDER

Entitlement to service connection for a chronic asbestos-
related pulmonary condition, to include asbestosis, is 
denied.  




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


